Citation Nr: 0608442	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  99-16 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating higher than 20 percent for a 
right shoulder disability.


REPRESENTATION

The veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from July 
1995 to August 1998.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
granted the veteran's claim for service connection for post-
operative residuals of a dermatofibrosis sarcoma of the right 
shoulder and assigned an initial 20 percent rating.  He 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).  

In December 2004, the Board remanded the case to the RO via 
the Appeals Management Center (AMC) for additional 
development and consideration of the evidence.  In August 
2005, the AMC issued a supplemental statement of the case 
(SSOC) confirming the 20 percent initial rating and returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  At worst, range of motion of the veteran's right arm has 
been limited to no more than shoulder level - even when 
considering additional functional impairment due to 
repetitive testing, pain, and weakness.  

2.  At worst, the veteran has a moderate muscle injury 
characterized by 3/5 muscle strength in his right upper 
extremity (his dominant side) and reduced reflexes of the 
bicep, tricep, and brachioradialis muscles.




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 20 percent for 
post-operative residuals of a dermatofibrosis sarcoma of the 
right shoulder, including on the basis of limitation of 
motion.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code (DC) 5201 (2005).

2.  The criteria are met, however, for a separate initial 10 
percent rating for associated muscle weakness.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.40, 4.56, 4.73, DC 5305.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  



Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) addressed the applicability of 
the VCAA notice requirements to situations, such as in this 
case, where VA has granted service connection for a 
disability, but the veteran disagrees with the initial rating 
assigned.  Dingess v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (Vet. App. March 6, 2003).  The Court found that 
the notice requirements are also applicable to the initial 
disability rating assigned.  Id. at *12.  Specifically, VA 
must notify the claimant that "should service connection be 
awarded, a schedular or extraschedular disability rating will 
be determined by applying relevant diagnostic codes in the 
rating schedule, found in Title 38, Code of Federal 
Regulations, to provide a disability rating from 0 percent to 
as much as 100 percent (depending on the disability involved) 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Id.  

In this particular case at hand, VCAA notice was first sent 
to the veteran in April 2002 - but concerning the 
requirements for establishing his entitlement to service 
connection for a right shoulder disability, which at that 
point already had been granted in the February 1999 decision 
at issue.  So in December 2004, the Board remanded this case 
to the RO to send the veteran another, subject matter 
correct, VCAA notice addressing the specific claim at issue 
- for a higher initial rating of the already service-
connected right shoulder disability.  The fact that he had 
not received adequate "prior notice" of the VCAA, in turn, 
meant that VAOPGCPREC 8-2003 (Dec. 22, 2003) was not 
controlling in this case.  This GC opinion, incidentally, 
which since has been overruled by the Court's holding in 
Dingess, held that VA did not have to issue additional VCAA 
notice (assuming the initial VCAA notice was adequate) for 
"downstream" issues such as claims for higher initial 
ratings.  But again, the initial notice here was inadequate.

In January 2005, on remand, the RO sent the veteran another 
VCAA letter.  It provided him notice of the evidence needed 
to support his claim for a higher initial rating that was not 
on record at the time the letter was issued (including 
examples of the types of medical and lay evidence that could 
be provided), the evidence VA would assist him in obtaining, 
and the evidence it was expected that he would provide.  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to this claim.  Thus, 
the content of this more recent letter provided satisfactory 
VCAA notice in accordance with 38 U.S.C.A. § 5103(a), 38 
C.F.R. § 3.159(b)(1), and Pelegrini II.

Although the January 2005 letter did not notify the veteran 
that a schedular or extraschedular disability rating will be 
determined by applying relevant diagnostic codes in the 
rating schedule, this information was provided to him in the 
May 1999 statement of the case (SOC).  So the SOC, along with 
the January 2005 letter, also satisfied the VCAA notice 
requirements as expressed by the Court in Dingess.  Dingess, 
2006 WL 519755, at *12 ("Other statutory and regulatory 
provisions are in place to ensure that a claimant receives 
assistance throughout the appeals process.  ...To hold that 
section 5103(a) continues to apply after a disability rating 
or an effective date has been determined would essentially 
render sections 7105(d) [SOC provisions] and 5103A [duty to 
assist provisions] and their implementing regulations 
insignificant and superfluous, thus disturbing the statutory 
scheme.")

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  This timing requirement also applies to the elements 
of the claim that relate to the initial disability rating 
assigned.  Dingess, 2006 WL 519755, at *13.  But in this case 
the VCAA was enacted after the RO's initial adjudication of 
the veteran's claim in February 1999.  So obviously the RO 
could not comply with this requirement.  This was impossible 
because the VCAA did not even exist when the RO initially 
adjudicated the claim.  In situations such as this, the Court 
has clarified that where the VCAA notice was not issued until 
after the initial adjudication in question, because the VCAA 
did not exist when the RO initially considered the claim, VA 
does not have to vitiate the initial decision and start the 
whole adjudicatory process anew.  Rather, VA need only ensure 
the veteran receives or since has received content-complying 
VCAA notice such that he is not prejudiced.  See, Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication]."  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984)  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.))  See also, Dingess, 2006 WL 519755, at *17.  

Here, the May 1999 SOC and January 2005 VCAA notice letter 
provided the veteran with ample opportunity to respond before 
the August 2005 SSOC, wherein the AMC readjudicated his claim 
based on the additional evidence that had been obtained since 
the initial rating decision in question, SOC, and any prior 
SSOCs.  He did not respond to the VCAA notice and has not 
otherwise indicated he has any additional relevant evidence 
to submit or which needs to be obtained.  So under these 
circumstances, the Board finds he was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Mayfield, 19 Vet. App. at 128 
(holding that section 5103(a) notice provided after initial 
RO decision can "essentially cure the error in the timing of 
notice" so as to "afford a claimant a meaningful 
opportunity to participate effectively in the processing of ... 
claim by VA") (citing Pelegrini II, 18 Vet. App. at 122-24).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), his VA outpatient treatment 
records, and additional records from the Social Security 
Administration (SSA).  Aside from this, VA examinations 
were scheduled in October 1998, June 1999, and October 2003.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As well, in 
October 1999, the veteran and his wife provided oral 
testimony in support of his claim at a hearing before a local 
hearing officer at the RO.  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings that is based as far as practical on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Not all cases will show all of the 
findings for a specific rating, especially in the more fully 
described grades of disabilities, but the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. §§ 4.7, 4.21.  
All reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3.  In assessing the degree of disability of a 
service-connected condition, the disorder and reports of 
rating examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2.  See, too, Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Consideration of factors 
that are wholly outside the rating criteria provided by 
regulation is error.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (citing Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992)).  

As already alluded to, when, as here, the veteran timely 
appeals the rating initially assigned for his disability, 
just after establishing his entitlement to service connection 
for it, VA must consider whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the course of his appeal.  
See Fenderson, 12 Vet. App. at 125-26.

Also, when determining the severity of musculoskeletal 
disabilities such as the one at issue, which is at least 
partly rated on the basis of range of motion, VA must 
consider the extent the veteran may have additional 
functional impairment above and beyond the limitation of 
motion objectively demonstrated due to the extent of his 
pain/painful motion, limited or excess movement, weakness, 
incoordination, and premature/excess fatigability, etc., 
particularly during times when his symptoms "flare up," such 
as during prolonged use, and assuming these factors are not 
already contemplated in the governing rating criteria.  See 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

In addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor will ratings assigned to organic 
diseases and injuries be assigned by analogy to conditions of 
functional origin.  38 C.F.R. § 4.20.

In this case, the veteran has complained of limited range of 
motion, weakness, pain, and loss of sensation/numbness in his 
right arm and shoulder.  The RO evaluated his disability, by 
analogy, using the criteria under DC 5202 for impairment of 
the humerus (major extremity).  The pertinent criteria are:

5202 Humerus, other impairment of:

Loss of head of (flail shoulder)...........................................80
Nonunion of (false flail joint).............................................60
Fibrous union of ............................................................50
Recurrent dislocation of at scapulohumeral joint.
	With frequent episodes, and guarding of all arm 
movements........30
	With infrequent episodes, and guarding of movement 
only at shoulder level...............................................................20

Other potentially applicable DCs include:

5201 Arm, limitation of motion of:
To 25 degrees from side...................................................40
Midway between side and shoulder 
level...............................30
At shoulder level............................................................20

38 C.F.R. § 4.73a, DC 5201.

5305  Group V. Function:  Elbow supination (1) 
long head of biceps is stabilizer of shoulder 
joint); flexion of elbow (1, 2, 3).  Flexor 
muscles of elbow:  (1) Biceps; (2) brachialis; (3) 
brachioradialis.
Severe........................................................................40
Moderately Severe.........................................................20
Moderate.....................................................................10
Slight...........................................................................0

See 38 C.F.R. § 4.73, DC 5305.

The veteran also has a residual scar from the surgery to 
remove the dermatofibrosis sarcoma.  During the pendency of 
this appeal, the rating criteria for evaluating 
skin disorders, including scars, were amended.  These changes 
became effective on August 30, 2002.  See 67 Fed. Reg. 49590 
(July 31, 2002) (codified at 38 C.F.R. § 4.118 (2005)).  
Under the old version of DC 7805, scars are rated based on 
limitation of function of the part affected.  See 38 C.F.R. § 
4.118, DC 7805 (2002).  



Under the new version of the code, the pertinent revised 
criteria for rating scars are:

DC 7801  Scars, other than head, face, or neck, 
that are deep or that cause limited motion:

Area or areas exceeding 144 square inches (929 
sq. cm.)............40
Area or areas exceeding 72 square inches (465 sq. 
cm.).............30
Area or areas exceeding 12 square inches (77 sq. 
cm.)...............20
Area or areas exceeding 6 square inches (39 sq. 
cm.)................10

Note (1):  Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior services of extremities or trunk, will 
be separately rated and combined in accordance 
with § 4.25 of this part.

Note (2):  A superficial scar is one not 
associated with underlying soft tissue damage.

DC 7805 Scars, other; Rate on limitation of 
function of affected part.

When, as here, the governing laws or regulations change 
during the pendency of an appeal, the most favorable version 
generally will be applied.  This determination depends on the 
facts of each case.  VAOGCPREC 11-97 at 2 (Mar. 25, 1997).  
Whichever version applies, all evidence on file must be 
considered, but the amended version shall apply only to 
periods from and after the effective date of the amendment.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003).  The prior version 
shall apply to periods preceding the amendment but may also 
apply after the effective date of the amendment.  VAOGCPREC 
3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) 
(West 2002) (a liberalizing law shall not be earlier than the 
effective date thereof)).  See, too, 38 C.F.R. § 3.114 and 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).



Accordingly, for the period prior to August 30, 2002, 
only the old rating criteria for scars may be applied.  
And as of August 30, 2002, the revised criteria for 
scars may also be applied, but only if they are more 
beneficial to the veteran.

An extraschedular evaluation will be assigned if the case 
presents an unusual or exceptional disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran was diagnosed with a dermatofibrosis 
sarcoma in his right shoulder during his military 
service.  The mass was surgically removed in January 
1997; he was hospitalized for six days without need for 
further radiation or chemotherapy.  Fortunately, there 
has been no recurrence of the cancer.  This appeal 
concerns the initial evaluation of the residuals of 
that surgery.

The veteran's primary complaints include pain radiating 
from his clavicle to the inner aspect of his right arm, 
a pinching/burning sensation, the inability to lift his 
arm overhead, numbness, and general weakness (see Hr'g. 
Tr., pgs. 1-5 (October 1999)).  See also, reports of 
October 1998, June 1999, and October 2003 VA 
examinations.  

As an initial matter, in a June 2002 rating decision, 
the veteran received a separate rating for peripheral 
neuropathy (i.e., loss of sensation/numbness) as a 
result of this disability.  So to the extent these 
symptoms already have been accounted for, they will not 
be considered part and parcel of the current appeal.  
See 38 C.F.R. § 4.14 (Pyramiding, which is the 
evaluation of the same disability or the same 
manifestation of a disability under different 
diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.); see also 
Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

With regard to symptoms involving diminished motion and 
muscle weakness of the right shoulder, the RO rated 
this disability, by analogy, using the criteria under 
DC 5202 for impairment of the humerus.  September 1997 
and November 2000 X-rays of the veteran's right 
shoulder, however, were normal.  In other words, there 
is no impairment of the shoulder joint itself, but 
rather loss of muscle tissue associated with the 
removal of the dermatofibrosis sarcoma.  This has 
caused limited range of motion and weakness in his 
right arm.

According to the reports of the various VA 
examinations, forward flexion of the veteran's right 
shoulder was limited to 120 degrees in October 1998, 
to 120 degrees on June 15, 1999, to 25 degrees on June 
24, 1999, and to 160 degrees in October 2003.  The July 
1999 report of a SSA physical examination indicates 
forward flexion was to 120 degrees.  Normal forward 
flexion is to 180 degrees.  See 38 C.F.R. § 4.71a, 
Plate I.

Abduction was limited to 100 degrees in October 1998, 
to 100 degrees on June 15, 1999, to 25 degrees on June 
24, 1999, and to 160 degrees in October 2003.  
According to the report of the July 1999 SSA physical 
examination, abduction was limited to 120 degrees.  
Normal abduction is to 180 degrees.  See 38 C.F.R. § 
4.71a, Plate I.



Aside from the examination on June 24, 1999, which appears to 
have been an anomaly, forward flexion of the veteran's right 
shoulder, at worst, has been limited to 120 degrees.  Even 
with repetitive testing, forward flexion was not limited 
beyond 160 degrees according to the report of the October 
2003 VA examination.  See DeLuca, 8 Vet. App. at 204-7.  
Abduction, at worst, has been limited to 120 degrees.  And 
even with repetitive testing, abduction was not limited 
beyond 160 degrees according to the report of the October 
2003 VA examination.  Id.  In order to warrant a higher 30 
percent rating under DC 5201 (limitation of motion of the 
arm), range of motion must be limited to midway between the 
side of the body and shoulder level (i.e., to 45 degrees or 
less).  But the veteran's disability, even with repetitive 
testing and considering potential flare-ups, does not meet 
this level of severity.  Typically, he is at least able to 
raise his arm to shoulder level, which warrants a 20 percent 
rating - his current evaluation.  And this has been true 
since the effective date of his award, so he is not entitled 
to a "staged" rating either because limited range of motion 
has been, at most, 20-percent disabling for the entire period 
retroactive to the effective date of his award.  See 
Fenderson, 12 Vet. App. at 125-26.  

The Board also has considered whether the veteran is 
entitled to a higher initial rating under the criteria 
for evaluating scars.  He has a well-healed scar 
measuring 4-5 inches by 4-5 inches or about 9 cm by 8 
cm (see October 2003 VA examinations).  The scar is 
depressed (2 cm) and there is some subcutaneous tissue 
loss associated with it.  So it is not considered a 
superficial scar.  But there has been no evidence of 
adherence to the underlying tissue, draining, oozing, 
or ulceration upon objective physical examination.  
Under the old criteria for rating scars, this scar 
would be rated under DC 7805 based on limitation of 
motion for the part affected.  See 38 C.F.R. § 4.118 
(2002).  And as mentioned above, this warrants no more 
than a 20 percent rating.  Likewise, under the new 
criteria, a 20 percent rating would be warranted under 
DC 7801 for a "deep" scar causing limited motion and 
measuring 25 sq. inches/72 sq. cm. in area.  A higher 
rating would not be warranted because the scar does not 
exceed 72 square inches in area.  38 C.F.R. § 4.118, DC 
7801 (2005).  


Furthermore, since limited motion is considered part 
and parcel with the criteria applicable for rating this 
scar, a separate rating under DC 5201 and 7801 is not 
warranted.

Nonetheless, the Board finds that a separate rating is 
warranted for the residual muscle weakness (that is, 
apart from the separate rating the veteran already has 
for the peripheral neuropathy, in addition to the 
rating for his other functional impairment - including 
the limitation of motion).  The loss of muscle tissue 
in this case is most closely analogous with the 
criteria used for rating muscle injuries (i.e., gunshot 
wounds) under 38 C.F.R. § 4.73.  Muscle injuries are 
characterized as slight, moderate, moderately-severe, 
and severe, as further defined under 38 C.F.R. § 4.56.

According to the report of the October 1998 VA 
examination, muscle strength in the veteran's right 
upper extremity was 3/5 (with 5/5 considered 
"normal").  Grip strength and use of the muscles of 
the right hand were unaffected (see June 1999 VA 
examinations).  Weakness was noted in his biceps, 
wrists, flexors, extensors, first dorsal interosseous, 
flexor pollices longus, and finger flexors.  The 
reflexes in his biceps, triceps and brachioradialis 
were also affected (measuring 0 on the right side, 
but 2+ on the left) (see October 2003 VA examinations).  

Considering these objective clinical findings, the 
veteran's muscle injury is most appropriately 
characterized as moderate.  Although it was not caused 
by a "through-and-through" injury or a "deep 
penetrating wound," which is indicative of a moderate 
injury, per se, his level of impairment is certainly 
more severe than a slight injury.  A slight injury is 
characterized as a simple, superficial wound causing no 
impairment of function.  38 C.F.R. § 4.56.  Also, since 
there has been no evidence of debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring, it is not appropriately characterized as 
moderately-severe either.  Id.  So under DC 5305, 
muscle group V (biceps, brachialis, brachioradialis), 
a separate 10 percent rating is warranted for muscle 
weakness.

In sum, a 20 percent rating is warranted for limited range of 
motion of the right shoulder (either under DC 5201, 7801 or 
7805), and a separate 10 percent rating for muscle weakness 
under DC 5305 - again, in addition to the existing 
10 percent separate rating for the associated peripheral 
neuropathy (i.e., loss of sensation/numbness).  So as a 
result of this decision, the veteran will have three ratings 
for the three components of his disability.  He has not shown 
that his disability has caused marked interference with his 
employment, meaning above and beyond that contemplated by his 
current schedular ratings (three now), or necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular scheduler 
standards.  The vast majority of his treatment and evaluation 
has been on an outpatient (as opposed to inpatient) basis.  
Consequently, the Board does not have to remand the case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Where applicable, all reasonable doubt has been 
resolved in the veteran's favor.  See 38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for an initial rating higher than 20 percent for 
post-operative residuals of a dermatofibrosis sarcoma of the 
right shoulder, including on the basis of limitation of 
motion, is denied.

A separate 10 percent initial rating, however, is granted for 
associated muscle weakness - subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


